PER CURIAM
*693Rodney Lee ("Appellant") appeals the judgment dismissing his "Motion/Request to Reopen Rule 29.15 PCR Motion Based on Abandonment of [Post-Conviction] Counsel" ("Motion to Reopen").
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).